DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 10-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yun et al. (U.S. Pub. No. 2019/0165473, hereinafter "Yun").
Regarding claim 1, Yun teaches (Figs. 1, 14) a housing assembly (110) comprising: a dielectric substrate (810) having a first transmittance for a radio frequency signal in a preset frequency band; and a radio-wave transparent structure (870, 871) disposed on the dielectric substrate (810) and at least partially covering the 
Regarding claim 2, Yun teaches (Fig. 14) the housing assembly of claim 1, wherein the dielectric substrate (810) comprises a first surface (upper surface of 810) and a second surface (lower surface of 810) opposite the first surface, and wherein the radio-wave transparent structure (870, 871) is disposed on the second surface.
Regarding claim 6, Yun teaches (Figs. 1, 14) the housing assembly of claim 1, wherein the dielectric substrate (810) is made of plastic, glass, sapphire or ceramic, or a combination of at least two of plastic, glass, sapphire, or ceramic (Par. 131. “[T]he dielectric layer 810 may include a nonconductive material. The nonconductive material may include glass, polymer, or ceramic”).
Regarding claim 7, Yun teaches (Fig. 14) the housing assembly of claim 1, wherein the radio-wave transparent structure (870, 871) comprises a plurality of resonance elements (840, 841).
Regarding claim 10, Yun teaches (Figs. 1, 14) an electronic device comprising: an antenna module (840) configured to transmit and receive, within a preset direction range, a radio frequency signal in a preset frequency band; and a housing assembly (110) comprising: a dielectric substrate (810) having a first transmittance for the radio frequency signal in the preset frequency band; and a radio-wave transparent structure (870, 871) disposed on the dielectric substrate (810) and at least partially covering the dielectric substrate (810), wherein the radio-wave transparent structure (870, 871) is at least partially within the preset direction range; a region of the housing assembly (110) 
Regarding claim 11, Yun teaches (Figs. 1, 3, 14) the electronic device of claim 10, wherein the dielectric substrate (810) comprises a battery cover (380) (Par. 131, “The dielectric layer 810 may include the second plate 111 of FIG. 2 or the second plate 380 of FIG. 3”).
Regarding claim 12, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 10, wherein the dielectric substrate (810) comprises a battery cover (380) of the electronic device, wherein the battery cover (380) comprises a rear plate (111) and a frame (110c) bent and extending from a peripheral edge of the rear plate (111), and at least one of the rear plate (111) or the frame (110c) is at least partially within the preset direction range.
Regarding claim 13, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 10, wherein the dielectric substrate (810) comprises a screen (330) of the electronic device, wherein the screen comprises a screen body (311) and an extending portion (310) bent and extending from a peripheral edge of the screen body (311), and wherein at least one of the screen body (310) or the extending portion (310) is at least partially within the preset direction range.
Regarding claim 14
Regarding claim 15, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 10, wherein the electronic device (100) comprises a radio frequency antenna array with M x N antenna assemblies, wherein M is a positive integer and N is a positive integer (Par. 71, “The at least one array antenna may include a plurality of antenna elements, and the plurality of antenna elements may be implemented in various arrays such as 1×4, 2×2, 3×3, 2×3, or the like”).
Regarding claim 16, Yun teaches (Fig. 9) the electronic device (100) of claim 15, wherein the dielectric substrates of the M x N antenna assemblies are integrally connected with each other (Par. 71).
Regarding claim 17, Yun teaches (Fig. 14) an electronic device comprising: a first antenna module (840) configured to transmit and receive, within a first preset direction range, a first radio frequency signal in a first frequency band; a dielectric substrate (810) spaced apart from the first antenna module (840), wherein at least part of the dielectric substrate (810) is within the first preset direction range, and the at least part of the dielectric substrate (810) has a first transmittance for the first radio frequency signal in the first frequency band; and a first radio-wave transparent structure (a first 870) disposed on the dielectric substrate (810) and at least partially within the first preset direction range, and a region of the electronic device within the preset direction range having a second transmittance for the first radio frequency signal in the first frequency band, wherein the second transmittance is larger than the first transmittance (Pars. 166-168).
Regarding claim 18, Yun teaches (Fig. 14) the electronic device of claim 17, further comprising: a second antenna module (841) spaced apart from the first antenna module (840), wherein the second antenna module (841) is disposed outside the first 
Regarding claim 19, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 18, wherein the dielectric substrate (810) comprises a battery cover (380) of the electronic device, wherein the battery cover (380) comprises a rear plate (111) and a frame (110c) bent and extending from a peripheral edge of the rear plate (111), and wherein the rear plate (111) is at least partially within the first preset direction range and at least partially within the second preset direction range.
Regarding claim 20, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 18, wherein the dielectric substrate (810) comprises a screen (330) of the electronic device, wherein the screen (330) comprises a screen body (311) and an extending portion (310) bent and extending from a peripheral edge of the screen body (311), and wherein the screen body (311) is at least partially within the first preset direction range and at least partially within the second preset direction range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Pub. No. 2019/0165473, hereinafter "Yun") in view of Li et al. (CN 105914462, hereinafter "Li").
Regarding claim 3, Yun teaches the housing assembly of claim 1. 
Yun does not teach the housing assembly of claim 1, wherein the radio-wave transparent structure is attached to a carrier film, wherein the carrier film is attached to the dielectric substrate.
However, Li teaches (Figs. 2, 3) a housing assembly, wherein a radio-wave transparent structure is attached to a carrier film (3), wherein the carrier film (3) is attached to the dielectric substrate (4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun to have the radio-wave transparent structure attached to a carrier film, wherein the carrier film is attached to the dielectric substrate as taught by Li in order to have better selective permeability (Li Par. 35).
Regarding claim 4, Yun teaches the housing assembly of claim 1. 
Yun does not teach the housing assembly of claim 1, wherein the radio-wave transparent structure comprises a plurality of radio-wave transparent layers stacked in a predetermined direction and spaced apart from each other.
However, Li teaches (Figs. 2, 3) a housing assembly wherein the radio-wave transparent structure (1, 3, 5) comprises a plurality of radio-wave transparent layers (1, 5) stacked in a predetermined direction and spaced apart from each other.

Regarding claim 5, Yun teaches the housing assembly of claim 1. 
Yun does not teach the housing assembly of claim 1, wherein the dielectric substrate comprises a first surface and a second surface opposite the first surface, wherein a portion of the radio-wave transparent structure is disposed on the first surface, and the remaining portion of the radio-wave transparent structure is embedded in the dielectric substrate
However, Li teaches (Figs. 2, 3) a housing assembly wherein a dielectric substrate (2, 4) comprises a first surface (outer surface of 2) and a second surface (inner surface of 2) opposite the first surface, wherein a portion of the radio-wave transparent structure (1) is disposed on the first surface, and the remaining portion of the radio-wave transparent structure (3) is embedded in the dielectric substrate (2, 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun to have the dielectric substrate comprise a first surface and a second surface opposite the first surface, wherein a portion of the radio-wave transparent structure is disposed on the first surface, and the remaining portion of the radio-wave transparent structure is embedded in the dielectric substrate as taught by Li in order to have better selective permeability (Li Par. 35).
Regarding claim 8, Yun teaches the housing assembly of claim 1. 

However, Li teaches (Figs. 2, 3) a housing assembly wherein the radio-wave transparent structure (1, 3, 5) comprises a first radio-wave transparent layer (1), a second radio-wave transparent layer (3), and a third radio-wave transparent layer (5) spaced apart from each other; the dielectric substrate (2, 4) comprises a first dielectric layer (2) and a second dielectric layer (4), wherein the first radio-wave transparent layer (1), the first dielectric layer (2), the second radio-wave transparent layer (3), the second dielectric layer (4), and the third radio-wave transparent layer (5) are sequentially stacked together; and the first radio-wave transparent layer (1) comprises a plurality (Par. 30, unit structure shown in Fig. 2) of first patches arranged in an array, the second radio-wave transparent layer (3) comprises a plurality of mesh-grid structures arranged periodically, and the third radio-wave transparent layer (5) comprises a plurality of second patches arranged in an array.

Regarding claim 9, Yun in view of Li teaches the housing assembly of claim 8, wherein the larger a dielectric constant of the dielectric substrate, the lower the center frequency of the preset frequency band and the narrower the preset frequency band (Yun. Par. 146, “If the permittivity of the second dielectric layer 850 increases, a wavelength may decrease”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845